Citation Nr: 1523527	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

The Veteran's current low back disability is causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Private treatment records and the results of a March 2011 VA examination both show that the Veteran currently suffers from a low back disability.  Specifically, the VA examination diagnosed the Veteran as suffering from degenerative disc disease and degenerative joint disease of the lumbar spine.  This finding is consistent with the private evidence of record.  The current disability criterion is met.  

Next, a review of the Veteran's service treatment records reveals that he sought treatment for back pain multiple times during his active service.  In November 1972, the Veteran was seen with a complaint of "extreme lower back pain" for the previous year.  He was diagnosed as suffering from a muscle strain.  He was seen again for complaints of low back pain in both February 1973 and May 1974.  The Veteran contends that, in addition to these incidents, he was further seen for back pain at various times during his active service.  Given his testimony and this evidence, the in-service incurrence criterion is met.

The only remaining question is whether his current back disability is related to his in-service injuries.  In a March 2015 letter, the Veteran's private physician - J.S.M., MD - wrote that he had reviewed the Veteran's medical history, "including a review of his actual military treatment records."  Dr. J.S.M. summarized the evidence, and he concluded that the Veteran's current disability "is likely as not the result of injuries he sustained" during his active service.  He acknowledged that the Veteran had an intercurrent motor vehicle accident in 2001, but stated that this injury aggravated the previous injuries he had during his active service.

The results of a March 2011 VA examination and a subsequent December 2014 VA opinion disagree with the opinion offered by Dr. J.S.M.  In reviewing all of the evidence, however, the Board concludes that the evidence regarding the etiology of the Veteran's current low back disability is, at the least, in equipoise.  Resolving all reasonable doubt in his favor, the Board concludes that service connection for a low back disability is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (Congress, through the enactment of section 5107(b)'s low standard of proof for all issues material to a claim for veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance").


ORDER

Entitlement to service connection for a low back disability is granted.  



____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


